Case 1:20-cv-03672-ABJ Document 1-2 Filed 12/14/20 Page 1 of 3




              Exhibit B
                Case 1:20-cv-03672-ABJ Document 1-2 Filed 12/14/20 Page 2 of 3
                                                          Thursday, November 12, 2020 at 09:22:59 Eastern Standard Time

Subject: eFOIA Request Received
Date: Thursday, November 12, 2020 at 9:21:32 AM Eastern Standard Time
From: efoia@subscripGons.Ii.gov
To:      Jade Chong-Smith

[EXTERNAL EMAIL] DO NOT CLICK links or aSachments unless you recognize the sender and know that the content is safe.



        Individual Information

                        Prefix


                  First Name      Jade



               Middle Name        Alexandria



                  Last Name       Chong-Smith



                        Suﬃx


                        Email     jchong-smith@kaiserdillon.com



                       Phone      2027170517



                    Location      United States




        Domestic Address

             Address Line 1       1099 14th St NW



             Address Line 2       8th Floor West



                          City    Washington




                                                                                                                       Page 1 of 2
              Case 1:20-cv-03672-ABJ Document 1-2 Filed 12/14/20 Page 3 of 3


                     State   District of Columbia



                    Postal   20005




       Agreement to Pay

         How you will pay    I am willing to pay additional fees and will enter the maximum amount I am
                             willing to pay in the box below.



             Allow up to $   1,000




       Non-Individual FOIA Request

      Request Information    Please see attached.




**

Please be advised that efoia@subscripGons.Ii.gov is a no-reply email address. QuesGons regarding your FOIA
request may be directed to foipaquesGons@Ii.gov. If you have received a FOIPA request number, please include this
in all correspondence concerning your request. Please note eFOIPA requests are processed in the order that they are
received. If you have not received a FOIPA request number, your request is in the process of being opened at which
Gme it will be assigned a FOIPA request number and correspondence will be forthcoming.

**

Upon receipt of your FOIPA request number, you may check the status of your FOIPA request on the FBI???s
electronic FOIA Library (The Vault) on the FBI???s public website, hSp://vault.Ii.gov by clicking on the ???Check
Status of Your FOI/PA Request tool??? link. Status updates are performed on a weekly basis. If you receive a
comment that your FOIPA request number was not located in the database, please check back at a later date.




                                                                                                                    Page 2 of 2
